 
THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
 
THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of January 31, 2010 by and among ARDINGER
FAMILY PARTNERSHIP, LTD., a Texas limited partnership (“Lender”), VIEWCAST.COM,
INC., F/K/A MULTIMEDIA ACCESS CORPORATION, a Delaware corporation (“ViewCast”),
OSPREY TECHNOLOGIES, INC., a Delaware corporation (“Osprey”), and VIDEOWARE,
INC., a Delaware corporation (“VideoWare”, and together with ViewCast and
Osprey, “Borrower”).


A.           Borrower and Lender are party to that certain Second Amended and
Restated Loan and Security Agreement dated as of December 11, 2006 (as modified,
amended, renewed, extended, and restated from time to time, the “Loan
Agreement”).


B.           Borrower and Lender have agreed, upon the following terms and
conditions, to amend the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender agree as follows:


1.           Terms and References.  Unless otherwise stated in this Amendment
(a) terms defined in the Loan Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to sections of the Loan
Agreement.


2.           Amendments to Loan Agreement.


(a)           Section 3(e) is hereby amended to read as follows:


“(e)           Payment of Outstanding Obligation.  (i) Beginning the earlier of
(1) the date Borrower commences principal payments on any new line of credit
established after the date of this Amendment or (2) on and as of July 31, 2010,
Borrower shall make monthly principal payments in an amount equal to not less
than $21,422.34.  Such monthly payments shall be applied to the Primary
Principal Amount until the Primary Principal Amount is paid in full, and such
monthly payments shall thereafter be applied to the Secondary Principal
Amount.  (ii) Borrower shall repay all remaining outstanding Unpaid Principal
and all accrued and unpaid interest thereon on the Maturity Date.”


3.           Conditions Precedent.  This Amendment shall not become effective
until each of the following conditions are fully satisfied, or waived in writing
by Lender; provided, however, that upon such satisfaction or waiver, this
Amendment shall become effective as of the date set forth in the first paragraph
hereof (referred to as the “Effective Date”):


(a)            Lender shall have received this Amendment, duly executed by
Borrower;


(b)           The representations of each of Borrower as set forth in Section 5
(“Representations and Warranties”) of the Loan Agreement shall be true in all
material respects on and as of the date of this Amendment as if made on and as
of the date hereof (except to the extent such representations expressly refer to
an earlier date, and except to the extent modified herein).  No Event of Default
shall have occurred and be continuing or will occur as a result of the execution
of this Amendment


4.           Ratifications. Borrower (a) ratifies and confirms all provisions of
the Loan Documents as amended by this Amendment, (b) ratifies and confirms that
all Liens granted, conveyed, or assigned to Lender under the Loan Documents are
not released, reduced, or otherwise adversely affected by this Amendment and
continue to guarantee, assure, and secure full payment and performance of the
present and future obligations, and (c) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents, and certificates as Lender may request in order to create, perfect,
preserve, and protect those guaranties, assurances, and Liens.

 
1

--------------------------------------------------------------------------------

 


5.           Representations. Borrower hereby represents and warrants to Lender
that each of the representations and warranties set forth in Section 5
(“Representations and Warranties”) of the Loan Agreement is true and correct in
all material respects in each case as if made on and as of the date hereof
(except to the extent such representations expressly refer to an earlier date
and except to the extent modified herein) and Borrower expressly agrees that it
shall be an additional Event of Default under the Loan Agreement if this
representation and warranty shall prove to have been incorrect in any material
respect.


6.           Release.  Borrower hereby acknowledges and agrees that, as of the
Effective Date, there are no defenses, counterclaims, offsets, cross-complaints,
claims or demands of any kind or nature whatsoever to or against Lender or the
terms and provisions of or the obligations of Borrower under the Loan Documents
and the other agreements, instruments and documents evidencing, securing,
governing, guaranteeing or pertaining thereto, and that, as of the Effective
Date, Borrower has no right to seek affirmative relief or damages of any kind or
nature from Lender with respect to the transactions evidenced by the Loan
Documents.  To the extent any such defenses, counterclaims, offsets,
cross-complaints, claims, demands or rights exist, as of the Effective Date,
Borrower hereby waives, and hereby knowingly and voluntarily releases and
discharges Lender and its predecessors, officers, directors, agents, attorneys,
employees, successors and assigns, from all such claims, demands, actions,
causes of action, defenses, counterclaims, offsets, cross-complaints, damages,
costs, expenses and liabilities whatsoever, whether known or unknown, such
waiver and release being with full knowledge and understanding of the
circumstances and effects of such waiver and release and after having consulted
legal counsel with respect thereto.  Borrower hereby confirms and acknowledges
that, as of the Effective Date, the outstanding principal balance of the
Indebtedness is Five million one hundred forty one thousand three hundred sixty
one dollars ($5,141,361.00).


7.           Miscellaneous.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment must be construed, and
its performance enforced, under Texas law, and (d) if any part of this Amendment
is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable.


8.           Entireties.  The Loan Agreement as amended by this Amendment
represents the final agreement between the parties about the subject matter of
the Loan Agreement as amended by this Amendment and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.


9.           Parties. This Amendment binds and inures to Borrower, Lender, and
their respective successors and assigns.


10.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier or by electronic
mail shall be effective as delivery of a manually executed counterpart of this
Amendment.


[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 
2

--------------------------------------------------------------------------------

 

EXECUTED as of the date first stated above.



 
BORROWER:
       
VIEWCAST.COM, INC.
             
By:
/s/ Laurie L. Latham
   
Name: Laurie L. Latham
   
Title: Chief Financial Officer
                   
OSPREY TECHNOLOGIES, INC.
             
By:
/s/ Laurie L. Latham
   
Name: Laurie L. Latham
   
Title: Chief Financial Officer
             
VIDEOWARE, INC.
             
By:
/s/ Laurie L. Latham
   
Name: Laurie L. Latham
   
Title: Chief Financial Officer



 
Signature page to Third Amendment

 
 

--------------------------------------------------------------------------------

 

LENDER:


ARDINGER FAMILY PARTNERSHIP, LTD.,
             
By:
/s/ H.T. Ardinger, Jr.
   
H.T. Ardinger, Jr.
   
General Partner
 





Signature page to Third Amendment

 
 

--------------------------------------------------------------------------------

 
